DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1 is examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.

Election/Restrictions
Newly submitted claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claim is toward the use of muffins.  Since applicant has received an action on the merits for the originally presented invention, a food product, and also its species, baked goods.  Therefore any further modification of the species of food will be consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification amendments, of 11/09/2022, are as follows:
[0040]  A first aspect of this disclosure pertains to a method for moderating blood glucose levels; the method comprising administering to a subject in need thereof onyx sorghum. A second aspect of this disclosure pertains to the method of the first aspect, wherein the method is a method of treating, preventing, or moderating diabetes. A third aspect of this disclosure pertains to the method of the first aspect, wherein the onyx sorghum is a sorghum blend comprising black sorghum and condensed tannins. A fourth aspect of this disclosure pertains to the method of the first aspect, wherein the onyx sorghum having a condensed tannins content of about 20% to 30%. A fifth aspect of this disclosure pertains to the method of the first aspect, wherein the onyx sorghum is administered in a food product. A sixth aspect of this disclosure pertains to the method of the fifth aspect, wherein the onyx sorghum is used to replace all or part of flour required to produce the food product. A seventh aspect of this disclosure pertains to the method of the fifth aspect, wherein the food product having an onyx sorghum content of at least 10% by weight of ingredients. An eighth aspect of this disclosure pertains to the method of the fifth aspect, wherein the food product having an onyx sorghum content of about 30% to 40% by weight of ingredients. A nineth aspect of this disclosure pertains to the method of the fifth aspect, wherein the food product is selected from the group consisting of baked goods, sauces, pasta, cereals, beverages, soups, gravies, eggs, and salads. A tenth aspect of this disclosure pertains to a method for moderating blood glucose levels, the method comprising administering to a subject in need thereof a food product comprising onyx sorghum of about 30% to 40% by weight of ingredients. 
 
  	This amendment introduces several limitations that the original disclosure does not support, therefore the written description was not originally provided for: 
1) “a first aspect… moderating blood glucose levels”, which encompasses the monitoring of any type of consumer by using any type of onyx sorghum.  The original specification only reports a reduction in the blood glucose levels in rats after eight weeks (Table 2). No active step of monitoring the blood is discussed or even shown that it was done by Applicant, merely that a change happened.  


2) Also, all other aspects recited in the new paragraph of the Specification are also new matter, as they are dependent on the new matter of the first aspect.  

Herein, Applicant was attempting to resolve a Specification Objection, however, they could have simply inserted only the original claim limitations not previously in the Specification, by stating: 
Other embodiments include: wherein food products made have an onyx sorghum content of about 30% to 40% by weight of ingredients; wherein the food product is selected from the group consisting of baked goods, sauces, pasta, cereals. beverages. soups, gravies, eggs. and salads. 
Therefore the Specification amendment is considered New Matter.

Specification objection
The specification remains objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter in the original claim set is not provided in the pending Specification.  
For example, the original claim set, of 10/16/2020, recites:  food products made have an onyx sorghum content of about 30% to 40% by weight of ingredients; wherein the food product is selected from the group consisting of baked goods, sauces, pasta, cereals. beverages. soups, gravies, eggs. and salads.  Please amend the Specification to include all of the original claims, as submitted 10/16/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires a method for treating diabetes comprising: 
administering to a subject in need thereof a first muffin including onyx sorghum flour that is of about 36% by total weight of overall ingredients used to produce the first muffin, 
wherein the onyx sorghum flour is a flour made from onyx sorghum, and is used to replace flour required to produce the first muffin, and 
wherein incremental glucose responses of the subject are lower ninety minute after consuming the first muffin as opposed to consuming a second muffin made with whole wheat flour.
Such a claim imparts after the administration and consumption of a baked good made with about 36 wt% of an onyx sorghum flour, an incremental glucose response of the subject are lower after 90 minute as compared to consuming a second muffin made with any amount of whole wheat flour. This is not supported in the original Disclosure. 
The pending specification is clear that when 238.25 gram muffins are administered, comprising 50 grams of total starch (0028), wherein the muffins comprise 36 % of the onyx sorghum blend (0034), the incremental glucose responses and incremental insulin concentrations were lower when the muffins comprising the onyx sorghum blend was consumed versus the consumption of whole wheat muffins comprising 232.3 grams of total ingredients having 93.9 grams, about 40.4 wt% of whole wheat flour (0029).

    PNG
    media_image1.png
    458
    836
    media_image1.png
    Greyscale
The muffins disclosed were made by using distinct recipes, as shown in Table 2.

Tables 1-4 and the discussion thereof (p. 0027-0034) are provided to show incremental glucose responses after the consumption of a very specific muffin, not any muffin having about 36 wt% of an onyx sorghum flour. There is no disclosure about what the flour blend itself comprises, how much of the onyx sorghum is in the onyx sorghum flour, blended or not, therefore how much of the onyx sorghum is in the muffin. Therefore the information regarding this disclosure is indefinite, and cannot support the current claim. The same similarly holds true for the specific whole wheat muffin disclosed.
Further, there is nothing disclosed that has the scope of any muffin made with whole wheat flour”, which would include one comprising about 36 wt% of a sorghum flour and whole wheat flour.
Therefore, amended claim 1 presents New Matter because the limitations therein were not described in the specification in such a way as to reasonably convey these matters.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “wherein the onyx sorghum flour is used to replace flour required to produce the first muffin”, however, if  some other flour is required (i.e. essential) to produce the first muffin, it is unclear as to its replacement because when something is require, by definition it is compulsory, therefore a flour being replaced would not be required.
Claim 1 recites an incremental glucose responses of the subject are lower ninety minute after consuming the a first muffin having about 36 wt% of an onyx sorghum flour as opposed to consuming a second muffin made with whole wheat flour, however, the first muffin is open to comprising whole wheat and the second muffin is open to comprising about 36 wt% of an onyx sorghum flour, therefore since the two muffins encompasses each other, it is unclear as to how a different response would occur.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of the combination of Harris (2011/0151090), AS, Grain Berry, Austin,  and Sláinte.
Park: Sorghum extract exerts an anti-diabetic effect by improving insulin sensitivity via PPAR-γ in mice fed a high-fat diet; Nutr Res Pract. 2012 Aug; 6(4): 322–327; Published online 2012 Aug 31. doi: 10.4162/nrp.2012.6.4.322

AS: American Sorghum: Black sorghum finds its fit in cereal line; published at least by March 15, 2016 at: https://web.archive.org/web/20160315214013/https://www.americansorghum.com/black-sorghum-finds-its-fit-in-cereal-line/

Park: Sorghum extract exerts an anti-diabetic effect by improving insulin sensitivity via PPAR-γ in mice fed a high-fat diet; Nutr Res Pract. 2012 Aug; 6(4): 322–327; Published online 2012 Aug 31. doi: 10.4162/nrp.2012.6.4.322

Austin: THE EFFECTS OF SORGHUM [SORGHUM BICOLOR (L.) MOENCH] PHENOLIC 
COMPOUNDS ON STARCH DIGESTIBILITY OF PORRIDGES; A Dissertation;  Submitted to the Office of Graduate Studies of Texas A&M University in partial fulfillment of the requirements for the degree of DOCTOR OF PHILOSOPHY; Dec. 2008

Grain Berry: Muffin Mix; published at least by 8/30/2018 at: https://web.archive.org/web/20180830192830/https://grainberry.com/products/mixes/muffin-mix/

Sláinte: Adult type 1 diabetes mellitus; National Clinical Guidelaine No. 17, Ireland Department of Health, Feb. 2018. 


With regard to the prior art, the term/phrase " wherein the onyx sorghum flour is used to replace flour" encompasses the use of onyx sorghum flour.


With regard to the prior art, the term/phrase " wherein incremental glucose responses of the subject are lower ninety minute after consuming the first muffin as opposed to consuming a second muffin made with whole wheat flour" encompasses wherein the blood glucose level of the subject is recorded 90 minutes after consuming the food administered. 

Independent claim 1
A method for treating diabetes  
Park teaches a method of treating diabetes (see 2nd para. of introduction).  
Park teaches methods of making foods with sorghum (see Materials and Methods) about foods comprising sorghum, and further provides a step of administering foods with sorghum to a subject wherein the blood glucose levels are lower after food comprising sorghum is consumed versus after the consumption of similar types of food not comprising sorghum (ab.).
Park provides benefits to the use of sorghum in dietary foods as being that levels of total and low-density lipoprotein cholesterol, triglycerides, glucose, and the area under the curve for glucose were significantly lower in subjects administered sorghum extracts.
Therefore Park teaches a step of administering foods with sorghum to a subject with diabetes, wherein incremental glucose responses (i.e. blood glucose levels) of the subject are lower after consuming the first food product as opposed to consuming a second food product not containing the onyx sorghum flour.

Type of sorghum
Onyx: Park does not discuss that the type of sorghum used is the specifically claimed type, called onyx sorghum, a high tannin sorghum, as claimed.
Harris also teaches methods of making a food products (i.e. first products) including, baked goods (0011), comprising high tannin sorghum (ab., 0007).
AS also teaches about the use of high tannin sorghum for making food products ((See line starting (LS): “In 2001…”), and further provides that it is also called Onyx sorghum (see “Black Sorghum”), as claimed.  Please see the short article in its entirety, which explains that Texas A&M AgriLife researchers developed Onyx sorghum, which is contractually grown with exclusive licensing to Applicant, Robert Harris, and his company for use in food products.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food with sorghum, as Park, to include the use of the specifically claimed sorghum, Onyx sorghum, a high tannin sorghum, as claimed, because the combination of Harris and AS, illustrates that the art finds Onyx sorghum as being suitable for similar intended uses, including methods of making food with sorghum (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.
Therefore the modified teaching above provides a method for treating diabetes comprising administering to a subject a first food product comprising baked goods, comprising: a form of baked goods, and onyx sorghum.


Type of food, a muffin
The modified teaching, in AS, also provides that types of foods called Grain Berry comprise onyx sorghum and that they provide the benefit of fighting  diabetes (i.e. high blood glucose levels), however is not explicit about these mixes including muffins, as claimed.
Grain Berry shows that muffins are one of the types of Grain Berry foods which AS teaches have the benefit of fighting  diabetes (i.e. high blood glucose levels) as a result of their onyx sorghum content. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of administering foods comprising onyx sorghum, as the modified teaching above, to include that the food is a muffin, as claimed, because Grain Berry shows that muffins are one of the types of Grain Berry foods which AS teaches have the benefit of fighting  diabetes (i.e. high blood glucose levels) as a result of their onyx sorghum content.

Onyx sorghum flour as a flour replacer
The modified teaching, in Harris, provides that high tannin sorghum flake as flour is incorporated in partial or full substitution for wheat or oat flour in various foodstuffs (0008, 0010, 0011), which encompasses being used as a flour to replace/substitute all or part of other flour/s required to produce the food product, as claimed.  



Amount of onyx sorghum
The modified teaching, in Harris, provides that high tannin sorghum flake as flour is incorporated in amounts of 2 to 70 wt% (0009), which encompasses the use of about 36 wt% of onyx sorghum flour, based on the total weight of the ingredients used.

Onyx sorghum lowers blood glucose levels when administered and consumed 
The modified teaching, in Harris, teaches that the sorghum is in consumer foods (0007), which means it is intended to be administered by a subject (0007).
The modified teaching, in AS, also provides that onyx sorghum is in foods for consumption (i.e. administration) (see top of article) and that it fights diabetes (i.e. high blood glucose levels) (see LS: ““I sold it…”).
Park teaches that there are benefits to the use of sorghum in dietary foods as being that levels of glucose, and the area under the curve for glucose were significantly lower in subjects administered sorghum extracts.
The modified teaching does not discuss that the consumption of foods with black sorghum (i.e. onyx sorghum) results in lower blood glucose levels than consumption of similar types of food not comprising black sorghum with tannin (i.e. onyx sorghum).
Austin also teaches methods of making foods comprising sorghum (pg. 13), including the use of black sorghum with tannin (1st para. of pg. iii) and further provides that said type of sorghum significantly decrease the estimated glycemic index (GI) (last para. of pg. iii).


The glycemic index (GI) ranks carbohydrate-containing foods on how quickly and how much they elevate blood sugar levels. It is measured by comparing the increase in blood sugar after eating 50 grams of available carbohydrate from a single food with the increase in blood sugar after eating the same quantity of available carbohydrate from a reference food, which is either glucose or white bread (see Glycemic Index (GI) and Estimated Glycemic Index (EGI) section of pg. 7).
A variety of sorghum brands were extracted and used to make foods (pg. 10 abridging pg. 11). 
In vitro testing occurred (2nd para. of pg. 16) and the EGI was calculated (Hydrolysis Index and Estimated Glycemic Index (EGI) section of pg. 17).
Sorghum varieties were mixed with sorghum brans and cooked into edible foods (pg. iii). The use of black sorghum with tannin sorghum significantly (p<0.05) decreased EGIs of the food (Fig. 20 and discussion above).
The Estimated Glycemic Index (EGI) is a measurement of how much a food boosts blood glucose, therefore lowered EGIs of food show that incremental glucose responses are lowered.
Given food with black tannin sorghum has a significantly degreased glycemic index compared to foods made with other types of sorghums, it would be reasonable to expect that the consumption of the foods with black sorghum with tannin (i.e. onyx sorghum) results in an incremental glucose responses of the subject being lower ninety minute after consuming it as opposed to consuming foods without it.


Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making foods with black sorghum with tannin, as the modified teaching above, to include that the consumption of the foods with black sorghum with tannin (i.e. onyx sorghum) results in lowered incremental glucose responses (i.e. glucose) compared to consumption of similar types of food not comprising black sorghum with tannin (i.e. onyx sorghum), as claimed, because Austin illustrates that the art finds black sorghum with tannin (i.e. onyx sorghum) has a significantly degreased glycemic index compared to foods made with other types of sorghums, and glycemic index is a measure of response of blood glucose levels (i.e. incremental glucose responses) after a food is consumed, therefore it would be reasonable to expect such a result from a food with a lower glycemic index.

The modified teaching above makes obvious wherein incremental blood glucose levels of the subject are lower after consuming the first food product as opposed to consuming a second food product not containing onyx sorghum.

Time frame in which blood glucose is monitored after eating food 
The modified teaching does not discuss the time frame in which blood glucose is monitored after eating food.




Sláinte teaches it is a standard practice to aim for specific blood (i.e. plasma) glucose levels at least 90 minutes after eating (see 3.6.14 toward the bottom of pg. 84), and one in the art would understand that this means to monitor incremental glucose responses ninety minute after consuming food.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making foods with black sorghum with tannin resulting in lowered incremental glucose responses (i.e. glucose) compared to consumption of similar types of food not comprising black sorghum with tannin (i.e. onyx sorghum), as the modified teaching above, to include the time frame in which blood glucose is monitored after eating food, including 90 minutes, as claimed, because Sláinte show this was known to be a standard practice, therefore in that since it was known for such a thing to have been standard, one of skill in the art would have had a reasonable expectation of its success.

In summary, Claim 1 requires a method of administering food comprising about 36 wt% of onyx sorghum, to a subject for the treatment of diabetes wherein the subjects blood glucose level of the subject is recorded 90 minutes after consuming the food administered.
The modified teaching, in Park, provides the administration of foods comprising sorghum to a subject wherein the blood glucose levels are lower after food comprising sorghum is consumed versus after the consumption of similar types of food not comprising sorghum (ab.).
Parks also provides that the sorghum is known for use in amounts that encompasses about 36 wt%, as claimed.
The modified teaching, in Austin, provides that black (i.e. onyx) sorghum significantly decrease the estimated glycemic index, a ranking on how quickly and how much blood sugar levels are elevated, which makes obvious it use as the specifically claimed type of sorghum.
The modified teaching, in Sláinte, provides it is a standard known practice to monitor blood glucose levels of a consumer at least 90 minutes after consuming food.
AS provides that food called Grain Berry comprise onyx sorghum and that they provide the benefit of fighting  diabetes (i.e. high blood glucose levels).
Grain Berry shows that muffins are one of the types of Grain Berry foods which AS teaches have the benefit of fighting  diabetes (i.e. high blood glucose levels) as a result of their onyx sorghum content
Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of using sorghum, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, because a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Response to Arguments
It is asserted, that claim 1 is pending and stand rejected. Claim 1 has been amended to clarify certain features. Supports for these amendments can be found in e.g., paragraphs [0031], [0034], TABLE 2, and FIG. 1 of the subject application. As such, these amendments do not introduce new matter.
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

Specification Objections 
It is asserted, that the specification stands objected as allegedly failing to provide proper antecedent basis for the claimed subject matter. Applicant has amended the specification and suggested in the Office Action and respectfully requests that these objections be withdrawn. Applicant thanks the Examiner for the helpful comments in the Office Action. 
In response, in this case a more appropriate response would have been to copy and paste the original claim limitations not previously in the Specification, for example a paragraph stating: Other embodiments, include: wherein food products made have an onyx sorghum content of about 30% to 40% by weight of ingredients; wherein the food product is selected from the group consisting of baked goods, sauces, pasta, cereals. beverages. soups, gravies, eggs. and salads. Therefore the Specification amendment is considered New Matter.

Claim Rejections Under 35 U.S.C. 112(a) 
It is asserted, that Claim 1 stands rejected under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description requirement. Applicant has amended the claim to make clear that, in the claimed embodiments, only onyx sorghum flour is used in the preparation of the muffin. Based on TABLE 2, 85.8 grams of onyx sorghum flour is about 36% of the total weight of the ingredients. As explained in paragraphs [0029]-[0030], these muffins were administered subjects, which resulted in the responses shown in FIGS. 1 and 2. As such, Applicant respectfully submits that there is written description support for the amended claim and respectfully requests that these rejections be withdrawn. 
In response, please see the new grounds of rejection presented above, necessitated by said amendments.

Claim Rejections Under 35 U.S.C. 112(a) 
It is asserted, that Claim 1 further stands rejected under 35 U.S.C. § 112(a) as allegedly failing to comply with the enablement requirement. As explained about, to expedite prosecution, the claim has been amended such that only onyx sorghum flour is used in the making of the muffin. It is respectfully submitted that the claim as amended is enabled by at least TABLE 2. Applicant respectfully requests that these rejections be withdrawn. 
In response, please see the new grounds of rejection presented above, necessitated by said amendments.

Claim Rejections Under 35 U.S.C. 112(b) 
It is asserted, that Claim 1 also stands rejected under 35 U.S.C. § 112(b) as allegedly being indefinite. Applicant has amended the claim to remove the term "convention" and respectfully requests that these rejections be withdrawn. 
In response, please see the new grounds of rejection presented above, necessitated by said amendments.

Claim Rejections Under 35 U.S.C. 103 
It is asserted, that Claim 1 stands rejected under 35 U.S.C. § 103 as allegedly rendered obvious in view of NPL "Sorghum extract exerts an anti-diabetic effect by improving insulin sensitivity via PPAR-7 in mice fed a high-fat diet" ("Park"), U.S. PG. Pub. 2011/0151090 ("Harris"), NPL "Black sorghum finds its fit in cereal line" ("AS"), and NPL "The Effects of Sorghum Phenolic Compounds on Starch Digestibility of Porridges" ("Austin"). Applicant respectfully traverses for at least the following reasons. 
On page 23 of the Office Action, it is asserted that "[former] claim 1 ... does not require the amount of onyx sorghum in the onyx sorghum flour". To expedite prosecution, the claim has been amended to recite that "onyx sorghum flour is a flour made from onyx sorghum". Thus, according to the claim embodiments, an effective amount to achieve the desired effect would be for a muffin to contain about 36 wt% of onyx sorghum in the form of onyx sorghum flour. 
In contrast, as explained in Amendment C filed on March 25, 2022, none of the cited reference discloses how much onyx sorghum is needed for the desired effect. For example, FIG. 20 of Austin cited on page 12 of the Office Action appears to discuss the addition of "black with tannin bran" decreases EGI of porridge. However, it does not discuss the effectiveness of adding onyx sorghum flour, or an effective amount. 
Put differently, even assuming that it was known to use sorghum flour to bake baked goods, and even assuming that it was known that "the consumption of the foods with black sorghum with tannin ... results in lower blood glucose levels compared to consumption of similar types of food not comprising black sorghum with tannin", it was neither trivial nor obvious in knowing how much onyx sorghum flour to use. 
As such, Applicant respectfully maintains that the cited references, either alone or in combination, fail to disclose or suggest all of the features of the claims and the rejections should be withdrawn. 
In response, please see the new rejection above, necessitated by said amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793